Citation Nr: 0528602	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1958 to 
April 1960.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  Specifically, in that decision, the RO, in 
pertinent part, denied service connection for bilateral 
tinnitus.  


FINDINGS OF FACT

1.  By an August 2003 rating action, the RO denied service 
connection for bilateral tinnitus.  

2.  Following receipt of notification of the August 2003 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim for service connection for 
bilateral tinnitus.  

3.  In a statement dated in August 2005, the veteran 
expressed his desire to withdraw his appeal of his claim for 
service connection for bilateral tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to service connection for 
bilateral tinnitus, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

By an August 2003 rating action in the present case, the RO 
denied service connection for bilateral tinnitus.  Following 
receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the denial of this 
service connection claim.  

Prior to a Board decision on this issue, and specifically in 
an August 2005 statement, the veteran expressed his desire to 
withdraw from appellate review his appeal of his claim for 
service connection for bilateral tinnitus.  The Board 
concludes, therefore, that further action with regard to this 
issue is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2004).  The Board does not have 
jurisdiction of this issue and, as such, must dismiss the 
appeal of this claim.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).  


ORDER

The claim for service connection for bilateral tinnitus is 
dismissed.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


